Citation Nr: 0804763	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
surgery for right eye esotropia.

2.  Entitlement to service connection for acid reflux 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1990, with various periods of verified and unverified 
active duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
for service connection for acid reflux and found that he had 
not submitted new and material evidence sufficient to reopen 
a claim for surgery for right eye esotropia.

The appeal for service connection for residuals of surgery 
for right eye esotropia is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

Acid reflux was not shown in service or until many years 
after service and is not shown to be related to service or an 
event of service origin.


CONCLUSION OF LAW

The criteria for service connection for service connection 
for acid reflux have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.306, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that acid reflux began in service and 
has been continuous since service.  He also contends he is 
entitled to service connection under 38 C.F.R. § 3.317, as he 
served in the Persian Gulf.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence not 
in the possession of the Federal government.  In essence, he 
was asked to submit any evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided with notice regarding disability 
evaluations and effective dates in May 2006.  Although this 
was subsequent to final adjudication of the claim in the 
January 2006 supplemental statement of the case, the veteran 
was not prejudiced thereby, as service connection for acid 
reflux is being denied herein and failure to provide notice 
regarding disability evaluations and effective dates is not 
prejudicial as the issue is moot.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, private treatment records, and service medical 
records.  The veteran submitted several lay statements and 
articles and was provided an opportunity to set forth his or 
her contentions during a hearing before Decision Review 
Officer.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Here, the Board finds that no examination is needed 
for the acid reflux claim, as there is no indication or 
evidence that the disorder began in or is related to service.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection for Acid Reflux

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. §  1117(a)(1); 38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 
C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.   38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).  Here, the veteran's acid reflux is a 
diagnosed illness and it is not a qualifying chronic 
disability listed under 38 C.F.R. § 3.317.  Thus, he is not 
entitled to service connection under 38 C.F.R. § 3.317.

The Board will consider the veteran's appeal for service 
connection on a direct basis. See Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Direct service 
connection may be granted for a disability due to a disease 
or injury which was incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection 
may be awarded for a "chronic" condition when a disease 
defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

In a June 2004 statement, the veteran said problems with acid 
reflux began "in or around" 1990 and that he was diagnosed 
with gastroesophageal reflux disease (GERD) in 1992.  In 
contrast, in his September 2004 notice of disagreement, the 
veteran claims he was first diagnosed with acid reflux in 
1994.  However, the medical notations from the 1994 treatment 
to which he refers actually only include a diagnostic 
impression of abdominal pain, not a diagnosis of acid reflux.  
The first medical evidence of a diagnosis of GERD was in 
March of 2003.  The Board finds that the veteran's 
inconsistent statements regarding the date of diagnosis 
suggest that he may not correctly recall the date of onset of 
his acid reflux.  See Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007) (the Board must consider the credibility and 
weight of a veteran's statements, and any other competent lay 
or medical evidence, in determining whether to grant service 
connection based on continuity of symptomatology).

The Board also notes that the first medical evidence of a 
diagnosis of GERD was in March of 2003, thirteen years after 
service.  This absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury or disease in service which resulted in chronic 
disorder or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  The 
lack of any objective evidence of continuing complaints, 
symptoms, or findings for many years between the period of 
active duty and the first complaints or symptoms of symptoms 
similar to those of acid reflux is itself evidence which 
tends to show that a neck disorder did not have its onset in 
service or for many years thereafter.

The veteran explained that he experienced symptoms similar to 
those of acid reflux while in service, and he is competent to 
testify as to his own symptoms.  The Board has also 
considered the statements of the veteran's parent, which 
explained that in January 1988 the he complained of acid 
indigestion and stomach cramps, and that in February 1991 he 
was having stomach problems, night sweats, abdominal pain, 
and acid in his throat and mouth.  See Barr v. Nicholson, 
supra, at 307 (2007).  However, without the support of a 
medical opinion as to diagnosis and causation, this is not 
sufficient evidence to grant the appeal.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Furthermore, service medical records are 
silent for complaints of or treatment for any stomach 
problems or acid reflux-like symptoms.  Again, this absence 
of evidence is negative evidence which suggests that the 
veteran did not actually seek treatment for the disorder in 
service and that any stomach problems the veteran experienced 
in service were acute and transitory.  See Forshey v. West, 
supra.

The Board has considered the veteran's statements regarding 
his current acid reflux and symptoms he experienced in 
service.  In view of the fact that the veteran was not 
treated for acid reflux in service, that no acid reflux 
symptoms were noted at discharge, that the veteran did not 
seek treatment for any symptoms of acid reflux until thirteen 
years after service, the Board concludes that any symptoms 
the veteran may have experienced in service were no more than 
acute and transitory.  See Buchanon v. Nicholson, 451 F.3d 
1331 (2006) (the Board may weigh the lack of contemporaneous 
medical records against a veteran's lay evidence, but that 
the lack of such records does not render lay evidence not 
credible).

The preponderance of the evidence is against the veteran's 
appeal for service connection.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the appeal cannot be granted.


ORDER

The appeal for service connection for acid reflux is denied.


REMAND

The October 1992 decision denying the veteran's original eye 
disorder claim denied service connection for right eye 
esotropia.  Here, however, the veteran is claiming service 
connection for residuals of surgery for right eye esotropia 
in service.  As explained by the veteran in his September 
2004 notice of disagreement, these residuals include dry 
eyes, redness, and night vision problems.  Thus, this is a 
new claim, and new and material evidence is not needed.

The veteran has testified that he has experienced redness and 
dryness continually following service, but medical evidence 
linking these continual symptoms to the surgery is still 
needed.  The veteran has a macular cyst, and one provider 
opined that it may be related to the anesthesia used during 
the surgery.  An examination must be scheduled.  See McLendon 
v. Nicholson, supra.

The veteran should be sent additional notice regarding the 
evidence needed to support his claim as a new claim for 
service connection for residuals of surgery for right eye 
esotropia.

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must be provided to 
the veteran, including a description of 
the provisions of the VCAA, notice of 
the evidence required to substantiate 
the claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

In particular, the notice should advise 
the veteran as to evidence needed to 
support his claim as a new claim for 
service connection for residuals of 
surgery for right eye esotropia.

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including private post-service 
treatment records.

3.  The veteran's current and complete 
VA treatment records should be 
associated with the claims file.

4.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to the appropriate VA 
examiner for an examination and 
opinion.  Pertinent documents should be 
reviewed.  The examiner should conduct 
a complete history and physical.  The 
examiner should offer an opinion as to 
whether any current right eye problems, 
including redness, dryness, and night 
vision problems are at least as likely 
as not related to the veteran's right 
eye surgery in service.  The examiner 
should also state whether  a macular 
cyst is at least as likely as not 
related to right eye surgery in 
service, including whether the 
anesthesia used could have caused the 
current macular cyst.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


